Syllabus by
KINKADE, J.
RAILROADS — Automobiles (50 R!b2)
(500 D2d) It is the duty of a passenger upon a street car, when alighting from the car upon a public street or highway, to exercise ordinary care for his own safety against danger arising from the use of the street at that time and place by vehicular travel; and when the stop of the street car is at a point where *351vehicular travel is not held in abeyance by traffic officer, signal light or other regulations, while the street car is standing. at such stop, the ordinary care required on the part of the passenger leaving the car at such point includes the duty of the passenger to look in the direction from which vehicular travel may reasonably be expected to approach, and súch looking, should be done at a time when it will be effective to serve the purpose designed by it; and a failure to so look constitutes such negligence as will bar a right of recovery for injuries by collision with such vehicular travel which might otherwise be avoided by the observance of the care, required.
Marshall, CJ, Jones and Day, JJ, concur. Robinson, Matthias and Allen, JJ, dissent.